LANE J.
If the justice had no authority to receive money on the judgment in favor of Bissell while an execution was out and in life, *422then the money in question was received by him as the agent of the debtor, and for his use, not that of Bissell, and without privity between the justice and Bissell, he could not recover. But we do not decide that question. In either aspect the court erred, for if liable at all, he was not liable for slight neglect. If he received the money in his official capacity, he was the legal bailee of Bissell, without reward, and as such only liable for gross neglect.
The judgment is reversed.
[Distinguished where the justice mixed the funds with his own and the creditor was free from negligence; Shaw v. Bauman, 34 O. S. 25, 29.]